 



EXHIBIT 10.02
LAS VEGAS GAMING
SERIES B CONVERTIBLE PREFERRED STOCK

     
To:
  Holders of Las Vegas Gaming, Inc. Series B Preferred Stock
From:
  Russell Roth — CEO Las Vegas Gaming, Inc.
Date:
  February 12, 2007
Subject:
  Exchanging Series B Convertible Preferred Stock for Series A Common Stock or
Cash

Las Vegas Gaming, Inc. (“LVGI” or “the Company”) recently entered into an
agreement with Treasure Island Hotel and Casino (“TI”), a wholly-owned
subsidiary of MGM Mirage, whereby TI will maintain the required base jackpot
bankroll for LVGI’s linked, progressive keno game, Nevada Numbers. Cash
resources previously required by the Nevada Gaming Control Board to be
maintained as security for the Nevada Numbers jackpot will now be available to
the Company for operations in addition to its planned rollout of PortalVision™.
In light of this development, and pursuant to the Certificate of Designation for
Series B Convertible Preferred Stock, the Company is hereby providing notice of
your right to exchange one-half of your Series B Preferred Shares for either:

(a)   your original investment in the shares exchanged, i.e., $5 per share, or  
(b)   Series A common shares — at the rate of 5 Series A Common Shares for every
1 Series B Preferred Share or   (c)   you may also elect to exchange all of your
Series B Preferred Shares, for Series A Common Shares at a rate of 5 Series A
Common Shares for every 1 Series B Preferred Share.

The funds represented by the remaining one-half of your Series B Preferred
Shares will continue to be held by the Company as security for its linked,
progressive keno game, The Million Dollar Ticket.
We respectfully request that you notify the Company of your decision as soon as
possible, but not later than May 13, 2007. In so doing, we ask that you complete
the accompanying form and return it, along with your Series B Preferred
Certificate, which has been signed on the reverse side, with a gold medallion
signature guarantee from your bank or stock broker, and mail it to the Company
in the pre-addressed envelope provided for your convenience.
If, in making your decision, you desire updated information about LVGI, we
encourage you to visit our website at www.LVGI.com or to contact our Chief
Financial Officer, Bruce Shepard, at 702-871-7111.
We thank you for the confidence that you have shown by your investment in our
Company and for your continued patience as we strive to achieve the success that
we all anticipated at the time of the Series B Offering.
Sincerely,

/s/ Russell Roth

Russell Roth
CEO
Las Vegas Gaming, Inc.

6 of 6